Citation Nr: 0721421	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-09 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for varicose veins of 
the left leg.

3.  Entitlement to service connection for coronary artery 
disease, as secondary to either hypertension or varicose 
veins.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
January 1979 and from July 1980 to June 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.  


FINDINGS OF FACT

1.  The veteran has hypertension, which has been linked to 
his time in service by a VA medical opinion of record.

2.  The veteran's coronary artery disease was aggravated by 
his hypertension.

3.  The veteran has varicose veins in his left leg that 
appeared during his time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for hypertension have 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Criteria for service connection for coronary artery 
disease, as aggravated by the veteran's service-connected 
hypertension, have been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.  Criteria for service connection for varicose veins have 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

Hypertension 

The veteran testified that during service his blood pressure 
was periodically noted as elevated, but would then show 
normal levels, such that he was never formally treated for 
either high blood pressure or for hypertension.  He indicated 
that it was not until January 2003 when he had an angina 
attack that he found out that his blood pressure was "off 
the charts", and he was given medication for hypertension.

Service medical records do show occasions where the veteran's 
blood pressure level was recorded as 120/90, 138/100, 136/92, 
120/90, 106/96, 178/78, 130/96, and 130/90.  Additionally, 
the veteran reported having high blood pressure on his 
medical history survey completed in conjunction with his 
separation physical.

In April 2006, the veteran underwent a VA examination.  The 
examiner noted that the veteran had a history of hypertension 
off and on since 1984, and indicated that the veteran was 
currently taking Lisinopril, Atenol, and Imdur for his high 
blood pressure and coronary artery disease.  Blood pressure 
readings were 112/73, 102/61 and 116/68.  Following an 
examination, the examiner diagnosed the veteran with 
hypertension and opined that it was as likely as not related 
to the veteran's time in service.  

As such, the veteran has been diagnosed with hypertension, 
the onset of which has been linked to his time in service.  
Therefore, the criteria for service connection have been met, 
and the veteran's claim is granted.

Varicose veins of the left leg

The veteran testified that varicose veins were first 
identified shortly after his in service right knee surgery in 
1984.  The veteran indicated that his doctor at the time 
attributed the varicose veins to favoring his left leg, while 
his right leg recuperated from surgery.  He reported seeking 
treatment for his varicose veins from 1984 until 1995, but he 
reported being repeatedly told that no treatment was 
available, as the problem was only cosmetic.  To this day, 
the veteran testified that he has never received any formal 
treatment for his varicose veins in his left leg.  He stated 
that he tried support stockings in 1996, but they did not 
help.  The veteran indicated that his leg is constantly sore.  

While service medical records are void of any evidence of 
treatment for varicose veins, the veteran did indicate that 
he had cramps in his legs on his medical history survey 
completed shortly before his discharge from service.  In July 
1995, a month after his military retirement, the veteran 
submitted a statement noting that he developed varicose veins 
in his left leg since 1984, but that he had not received any 
explanation from any doctors.

In March 2003, the veteran was diagnosed with a varicosity of 
the lesser saphenous of the left leg at a VA examination.  
The veteran informed the doctor that it had began follow 
right knee surgery in 1984.

The veteran testified that his varicose veins began while he 
was in service.  While he is not medically qualified to prove 
a matter requiring medical expertise, such as an opinion as 
to diagnosis or medical causation, he is competent to testify 
about an observation he is capable of making using any of his 
five senses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  As varicose veins are readily observable, 
the veteran is competent to describe their onset.  
Additionally, the evidence (such as a 2003 VA examination) 
shows that the veteran currently has varicose veins in his 
left leg; and the veteran's description of their onset has 
been consistent from his statement immediately following his 
discharge from service in July 1995 to his testimony before 
the Board in 2005.  As such, the veteran's testimony 
regarding the onset of his varicose veins is deemed to be 
credible, and the criteria for service connection have 
therefore been met.  Accordingly, the veteran's claim is 
granted.

Coronary artery disease, as secondary to hypertension 

The veteran testified that his heart problems were service 
related, but he was unsure if there was any documentation of 
it.  He asserts that his coronary artery disease was the 
result of his hypertension.

Service medical records are silent for any heart problems 
while the veteran was in service.  The veteran's separation 
physical found his heart to be normal; although he did report 
shortness of breath, chest pain, and high blood pressure. 

In 2003, the veteran sought treatment, complaining of chest 
pains and wound up undergoing a coronary artery bypass graft.  
He currently has a diagnosis of coronary artery disease.

In April 2006, the veteran underwent a VA examination at 
which he was diagnosed to have hypertension.  At the same 
time, the examiner stated the veteran's "coronary artery 
disease is 25% aggravated by hypertension."  

As the veteran's coronary artery disease is shown to be 
aggravated by his now service connected hypertension, the 
criteria for secondary service connection have been met, and 
the veteran's claim for service connection for coronary 
artery disease is therefore granted.


II.  Duties to Notify and Assist

In light of these results, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for hypertension is granted.

Service connection for varicose veins of the left leg is 
granted.

Service connection for coronary artery disease as secondary 
to hypertension is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


